DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 07/25/2022.
Claims 2-3 and 11-12 were cancelled in the amendment. Claims 1, 4-10, 13-20 remain pending.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
In the claims, the phrase “time unit” has been amended to “slot”. According to Applicant’s specification “a time unit may be defined as one or more subframes, may also be defined as one or more slots and may also be defined as one or more mini-slots or symbols, etc.” However, it is noted that there is a distinction between a slot in an LTE system and a slot in a New Radio system, and the definition of the term in the claims must be in accordance with the ordinary and customary meaning of the term for one of ordinary skill in the art. In LTE, a subframe comprises 2 slots, with 14 symbols per slot. In 5G, a slot is a dynamic scheduling unit, the number of slots per subframe is subcarrier spacing dependent, and the number of symbols in a slot is 14 (as described in official 3GPP documents 3GPP TS 38.211, 38.212, 38.213, 38.214, 38.331, and TR 38.912). Based on the best understating of Applicant’s specification, it appears that the techniques of the claims are directed to a New Radio Unlicensed (NR-U) system (paragraph 0041 of the printed publication). Accordingly, given its broadest reasonable interpretation, and in accordance with the ordinary and customary meaning of the term, the term “slot” in the claims is interpreted as the dynamic scheduling unit of 5G. With regards to the reference to Lunttila, it should be noted that the frame structure defined thereby follows the NR structure (paragraphs 0034-0035, 0045).
Applicant argues that the reference fails to disclose “wherein a last downlink slot in the first time duration is a first downlink slot, a time interval between the first downlink slot and the first uplink slot is more than or equal to a first value, the first value is indicated by a network device through physical-layer signaling, and a unit of the first value is a slot”. It is noted that in the reference, the base station configures K0, K1, K2 parameters, from which K1 indicates in slots the time between PDSCH and related HARQ-ACK transmission, with these parameters indicated via physical channel configuration, and in a unit of slot (paragraphs 0046-0049. Thus, the claims are believed to be met by the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 10, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being by anticipated by Lunttila et al. (US Patent Application Publication 2020/0337072; hereinafter Lunttila).
Regarding claims 1, 10 and 20 Lunttila discloses a method, a device, and a computer storage medium having computer-executable instructions sored thereon, for transmitting Hybrid Automatic Repeat reQuest (HARQ) information, comprising:
a processor (fig. 9, processor 1004);
a memory for storing instructions executable by the processor (fig. 9, memory 1006 paragraph 0134); and
an input/output interface (fig. 9, transceivers 1002A, 1002B);
the computer-executable instruction being executed by a processor to implement the following operations:
determining, by a terminal device, a first uplink slot, the first uplink slot being used for the terminal device to transmit first uplink control information (paragraphs 0047, 0058-0066; wherein the UE determines an uplink symbol (or slot) used for UCI transmission), the first uplink control information comprising first HARQ information (paragraph 0033; UCI includes HARQ information), the first HARQ information comprising at least one piece of HARQ information corresponding to a first downlink shared channel received by the terminal device (paragraphs 0033, 0047, 0058-0066; wherein the HARQ information is in response to the PDSCH received in the same slot), the first downlink shared channel comprising at least one downlink shared channel, and the first downlink shared channel being transmitted through at least one downlink slot in a first time duration (paragraphs 0033, 0047, 0058-0066; wherein the HARQ information is in response to the PDSCH that is received by the UE in the same slot (or time duration)), wherein a last downlink slot in the first time duration is a first downlink slot (see fig. 4, for example; wherein the Dd symbol where PDSCH is transmitted is the first downlink unit in the duration or slot), a time interval between the first downlink slot and the first uplink slot is more than or equal to a first value (paragraphs 0047-0066; wherein the base station configures the K0, K1, K2 parameters, from which K1 indicates in slots the time between PDSCH and related HARQ-ACK transmission), the first value is indicated by a network device through physical-layer signaling (paragraphs 0046, 0048; K values indicated via physical channel configuration), and a unit of the first value is a slot (paragraphs 0047, 0049; wherein K1 is provided in a unit of slots); and
transmitting, by the terminal device, the first uplink control information in the first uplink slot (paragraphs 0033, 0047, 0058-0066; symbol Uc used to transmit UCI).
Regarding claims 4 and 13 Lunttila discloses the method of claim 1 and the device of claim 10, wherein a starting downlink slot in the first time duration is a second downlink slot (see fig. 6 for example; wherein the starting downlink symbol is a second symbol in the slot COT 610A for example), and a time interval between the second downlink slot and the first uplink slot is less than or equal to a second value (paragraphs 0056-0066; wherein the gap N1 (i.e. the value of the guard period or interval between downlink symbol and uplink symbol) is less than a threshold).
Regarding claims 5 and 14 Lunttila discloses the method of claim 4 and the device of claim 13, wherein the second value is specified by a communication system; or,
the second value is indicated by the network device through physical-layer signaling (paragraph 0048; N1 value is indicated via physical channel configuration; note that the “or” language of the claim only requires one of these options to be met); or
the second value is configured by the network device through higher-layer signaling.
Regarding claims 6 and 15 Lunttila discloses the method of claim 1 and the device of claim 10, further comprising: transmitting, by the terminal device, the first uplink control information in a second uplink slot, the second uplink slot being later than the first uplink slot (fig. 6, COT 610B, COT 610C, COT 610D, with the UCI being sent after the uplink data Ud symbol).
Regarding claims 8 and 18 Lunttila discloses the method of claim 1 and the device of claim 10, wherein the first uplink slot is determined by the terminal device according to a first indication transmitted by a network device (paragraph 0048; configuration provided by network on PDCCH/PDSCH).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila in view of Wang et al. (US Patent Application Publication 2018/0278373; hereinafter Wang).
Regarding claims 7 and 16 Lunttila discloses the method of claim 1 and the device of claim 10. Lunttila fails to explicitly disclose, but Wang in the same field of endeavor, discloses further comprising: determining, by the terminal device, a third uplink slot, the third uplink slot being used for the terminal device to transmit second uplink control information (figs. 7, 8A, 8B; paragraphs 0252-0260; wherein the UE determines a unit or frame for UCI transmission with second UCI), the second uplink control information comprising second HARQ information, the second HARQ information comprising at least one piece of HARQ information corresponding to a second downlink shared channel received by the terminal device (figs. 7, 8A, 8B; paragraphs 0252-0260; second UCI sent for second PDSCH), the second downlink shared channel comprising at least one downlink shared channel and the second downlink shared channel being transmitted in at least one downlink slot in a second time duration (figs. 7, 8A, 8B; paragraphs 0252-0260; second PDSCH sent in a second subframe); and
transmitting, by the terminal device, the second uplink control information in the third uplink slot (figs. 7, 8A, 8B; paragraphs 0252-0260; UL sent to network).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lunttila with the teachings of Wang in order to increase efficiency (Wang: paragraph 0050).
Regarding claim 17 the modified Lunttila discloses the device of claim 16. Lunttila fails to explicitly disclose, but Wang in the same field of endeavor, discloses wherein the second time duration is later than the first time duration, and no downlink slot exists between the first time duration and the second time duration (figs. 7, 8A, 8B; paragraphs 0252-0260; feedback windows is consecutive without any downlink subframes in between). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lunttila with the teachings of Wang in order to increase efficiency (Wang: paragraph 0050).
Regarding claims 9 and 19 the modified Lunttila discloses the method of claim 7 and the device of claim 17. Lunttila fails to explicitly disclose, but Wang in the same field of endeavor, discloses wherein the second uplink slot is determined by the terminal device according to a second indication transmitted by network device (paragraphs 0025, 0065; window configured by network). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lunttila with the teachings of Wang in order to increase efficiency (Wang: paragraph 0050).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2018/0375623 to Suzuki et al. – which discloses a UE repeatedly transmit uplink control information including at least one CQI using a plurality of PUCCHs in a plurality of subframes, in a case where uplink control information is transmitted in the PUCCH in an initial subframe included in the plurality of subframes, based on whether the uplink control information includes an HARQ-ACK, (i) the uplink control information is transmitted using the PUCCH in a first subframe included in the plurality of subframes, or (ii) the uplink control information is not transmitted in the first subframe included in the plurality of subframes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        
/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466








/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466